DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 16 and 20 recite “optional” limitations.  Such limitations are clearly indicated as optionally occurring and therefore do not limit the broadest reasonable interpretation of the claims.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mraz et al (US PGPub 2013/0192592 A1).
With respect to claim 1, Mraz teaches a method of extracting components from a biomass material (a cellulose material) which includes, loading the cellulose into an extraction chamber, sealing the chamber (employing a piston head (48) to close a feedstock inlet (22) after a loading process) [0027-0028], mechanically compressing the biomass to release a first fluid (squeezing dissolved liquids from the biomass through a piston press (18) which forms the mass into a “cookie”) [0031], decompressing the biomass (retracting the piston and employing a mixing head (50) to break the “cookie”) [0033], introducing an extraction solvent into the chamber (wash liquid or steam treatment or the like added after retracting the piston) [0034], and recovering at least a second fluid (e.g. wash liquid or the like via a drain (31) during wash cycles) [0023, 0034].  Regarding the holding of the chamber at a given pressure for an extraction time e.g. during a steam or wash cycle, Mraz teaches that temperatures and pressures can be maintained at any level required for particular operations [0027] and teaches that generally pressures of up to 10 bar gauge may be employed during such steps [0022].
Given the broadest reasonable interpretation, the process taught by Mraz anticipates or, at minimum, renders obvious the claimed process, because it teaches a range that lies within the claimed range and which is implicitly applied during steam, wash, or other treatment steps, or alternatively because Mraz teaches that such conditions may be optimized for any particular operation as desired.
With respect to claim 2, at least some of the liquid produced in the extraction steps is already present in the biomass feedstock by virtue of pretreatment steps e.g. pre-hydrolysis, steam explosion and the like [0003].
With respect to claim 3, as above Mraz teaches introducing extraction solvent e.g. wash liquid or steam or the like after the first compression step.
With respect to claims 4 and 5, Mraz teaches pistons and teaches they may be hydraulically actuated [0020].
With respect to claim 10, Mraz teaches employing at least steam, i.e. water.
With respect to claim 16, Mraz teaches recovering the first fluid through an extraction portion and piston head [0030-0032].
With respect to claims 17 and 18, Mraz teaches actuating the piston to control the flow of e.g. wash liquid and draining it [0034].
With respect to claim 19, Mraz teaches that the biomass feedstock “cookie” may be broken and discharged after cycles of compression, washing, and breaking, such that an additional compression step and a recovery step are implicit or at minimum obvious over the taught process [0034].
With respect to claim 20, Mraz teaches that compression, decompression, and the like may occur multiple time in between specific steps e.g. washing, hydrolysis, and the like [0023].
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mraz et al.
	Mraz teaches as above, but is silent to a specific ratio of extraction solvent to intermediate biomass material on a mass basis, or to the claimed temperature range or extraction time.
	However, Mraz does teach that the amounts of biomass feedstock, steam, chemical additives, wash liquid and liquor, as well as the time schedules, pressures, and temperatures employed are all variables that will be selected by the user based on the desired process being performed, such that optimization of e.g. the amount of feedstock and amount of steam or wash liquid or the temperature of a specific process or the timings are obvious engineering choices for one of ordinary skill in the art [0027].

Allowable Subject Matter
Claims 6-9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is represented by Mraz, discussed above.  Mraz teaches employing a piston to compress a biomass into a “cookie” for processing, including at pressures of 50-200 bar during physical compression [0031].  However, Mraz does not teach or fairly suggest that this piston is used to provide the process pressure for other steps in the process, after compression of the sample, and instead teaches employing a steam inlet to control pressure and add heat to the vessel [0022], suggesting lower limits for the pressure in the vessel during other process steps as compared to the sample compression.  As such, Mraz does not teach or fairly suggest employing the piston to attain a process pressure in the vessel, or a pressure in the claimed range for the process pressure e.g. 50-500 bar.  Additionally, Mraz does not teach or fairly suggest employing carbon dioxide e.g. supercritical carbon dioxide in any step of the process, instead suggesting various washing, steam processing, or hydrolyzing steps or the like for which (supercritical) carbon dioxide would not have been an obvious component.
Other relevant prior art is as follows: Foody (US PGPub 2015/0315502 A1) discloses processes for producing fuel and byproducts from biomass including steps with liquid extraction [Abs, 0036] and discusses various methods to densify the feedstock e.g. by compressing the biomass [0030, 0068-0069, 0077].  However, there is no teaching or suggestion of compressing during the extraction steps in the process, and Foody does not cure the deficiencies of Mraz discussed above.
Kotsiopoulos (US PGPub 2014/0090728 A1) teaches a supercritical fluid extraction system in which a fluid is compressed and extracts material from a sample in a compression chamber before passing through the system [Abs, 0007].  The system may employ pistons to compress fluid at upstream points in the system.  However, the system does not employ mechanical compression on the sample, but rather compresses fluid upstream, and employs compressed fluid in an extraction step, thereby not curing the deficiencies of Mraz discussed above.
The prior art alone or in combination does not teach or fairly suggest the features of claims 6-9, 11, and 12, and those claims are free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777